DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gentry (US 2016/0272308).

Regarding independent claim 1:
Gentry discloses receiving a method of loading/unloading a parcel carrier to a UV comprising:
receiving a parcel (254);
engaging a parcel carrying mechanism (863) of a parcel carrier (250) with the parcel to engage/ and secure the parcel, the carrying mechanism comprising parcel carrying arms (e.g. 862);
moving the carrier toward a UAV chassis (100); and
securing an engagement housing (260) of the carrier to the UAV chassis, the engagement housing above the parcel carrying mechanism (as seen in Fig 2).
Gentry further discloses the parcel connected to the carrier prior to securing the carrier to the UAV chassis ([0048] indicates the assembly may be loaded with a payload “to which” the UAV may be coupled, thus implying an order of connection of attaching the payload to the carrier prior to attaching the carrier to the UAV) and electrically connecting a power source of the carrier to propulsion members of the UAV ([0060] indicates power can be supplied from the carrier/landing gear assembly to the rest of the vehicle through connections 262).

Regarding claim 3:
The discussion above regarding claim 1 is relied upon.
Gentry discloses inserting the engagement housing into an interior cavity defined by the chassis (260 would be inserted into a cavity in the chassis, as [0059] indicates the outer grooves are used for coupling).

Regarding claim 7:
The discussion above regarding claim 1 is relied upon.
Gentry discloses parcel carrying arms (862) engaging the parcel.

Regarding claim 11:
The discussion above regarding claim 7 is relied upon.
Gentry discloses positioning the parcel inside a parcel housing (an “open” housing generally depicted in Fig 2, defined by the legs and upper frame).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 8, 10, 12-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gentry (‘308).

Regarding independent claim 12, and claim 2:
The discussion above regarding claim 1 is relied upon.
Gentry discloses securing the carrier to the chassis, but does not disclose moving an engagement member between extended and retracted positions.
The examiner takes Official Notice that retractable retention mechanisms are well-known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to use a retractable engagement member as the examiner takes Official Notice that retractable retention mechanisms are well-known in the art, for the predictable advantage of providing quick connect/disconnect between the components, and to avoid damage to the connectors before they are properly engaged.
Retracting and extending the engagement member would thus be inherent steps to connecting the chassis to the carrier.
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Gentry discloses inserting the engagement housing into a chassis cavity, but does not disclose inserting the chassis into an engagement housing cavity.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have inserted the chassis into an engaging housing cavity as this is a functionally equivalent manner to predictably coupled the components, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claims 8, 10, and 14:
The discussion above regarding claims 7 and 12 is relied upon.
Gentry discloses parcel carrying arms, but does not disclose inserting pins of the arms into apertures defined by the parcel or a parcel frame.
The examiner takes Official Notice that such “forklift”-style carriers are well-known in the art.
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to insert pins into apertures of the parcel or parcel frame as the examiner takes Official Notice that such “forklift”-style carriers are well-known in the art, for the predictable advantage of releasably securing the parcels, especially palletized parcels, to avoid the use of specialized equipment for each stage of parcel transport.
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Regarding claim 13:
The discussion above regarding claim 12 is relied upon.
Gentry discloses inserting the engagement housing into an interior cavity defined by the chassis (260 would be inserted into a cavity in the chassis, as [0059] indicates the outer grooves are used for coupling).

Regarding claim 18:
The discussion above regarding claim 12 is relied upon.
Gentry as modified renders detecting the presence of the UAV chassis in a supply region of the support mechanism prior to moving the carrier toward the chassis (“detecting a presence” of a chassis would be performed by a person prior to loading the parcel carrier onto the UAV.)

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of High et al. (US 2017/0132562).

Gentry discloses engaging a parcel carrier with a UAV chassis, but does not disclose moving the carrier through a supply portal in a roof panel prior to the connection.
High teaches supplying parcels from an interior of a vehicle to a UAV external thereto via a panel in the roof (as seen in Figs 1 and 4-6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to move the parcel through a roof portal prior to UAV engagement as taught by High as this is a functionally equivalent manner for supplying parcels to UAVs for delivery, and to render separate storage areas for each to enable easier loading/loading of the supply vehicle (by having separate doors and avoiding loading/unloading interference of one by the other) and/or prevent damage to the UAVs by the parcels during ground transport. Since Gentry discloses loading the payload to the carrier prior to UAV connection, the teaching of High to use the UAV to retrieve the parcel would render the parcel with the carrier for retrieval.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (‘308) in view of Ott (US 4 553 719).

The discussion above regarding claims 7 and 12 is relied upon.
Gentry discloses arms with flanges (as seen in Figs 8 and 9), but does not disclose the flanges engaging a bottom surface of the parcel.
Ott teaches payload carrying arms extending under the payload to engage the bottom surface (as seen in Fig 1).
In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Gentry to engage the bottom surface of the parcel as taught by Ott as this is a functionally equivalent manner for supporting a payload in flight, which would allow transport of awkward sized parcels and/or parcels that do not have or are unable to have special modifications for transport (e.g. apertures for forklift-type connections, etc.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9 981 745 in view of Gentry (‘308). 
The patented claims provide the same structure of the UAV/parcel system, with a parcel carrier connected to a UAV chassis. Gentry teaches connecting a parcel to the carrier prior to connection to the UAV ([0048]), which would be a known manner for providing the parcel to the UAV for delivery.

Claims 1-5, 7-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9 957 048 in view of Gentry. 
The patented claims provide the same structure of the UAV/parcel system, with Gentry providing the order of connection as described above.

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Gentry does not disclose a power source in the parcel carrier, but rather in the UAV chassis, Gentry explicitly provides for a power source within the landing gear assembly (interpreted as the detachable “parcel carrier”). As the applicant cites, Gentry provides for contacts (262) which may “provide power from a power module of the landing gear assembly to the UAV” as an alternative option to “provide power from a power module of the UAV to the landing gear assembly.” Gentry thus describes alternative arrangements wherein the power source may be mounted on either section, with provision for the power to be transmitted to the other section. The further disclosure regarding the location of the power module in or on the perimeter frame ([0047]) is only directed to one of these alternative embodiments, and does not preclude the embodiment of locating the power source in the landing gear assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619